November 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             IN THE INTEREST OF D.M.M., A CHILD, Appellant

NO. 14-14-00902-CV

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on October 15, 2014. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant.
      We further order this decision certified below for observance.